Citation Nr: 0512514	
Decision Date: 05/06/05    Archive Date: 05/18/05

DOCKET NO.  03-35 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a low back 
disorder.

2.  Entitlement to service connection for a depressive 
disorder.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


REMAND

The veteran served on active duty from February 1973 to May 
1976.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  In that determination, the RO granted entitlement 
to nonservice pension benefits.  In addition, the RO denied 
the claim of entitlement to service connection for a 
depressive disorder and found that new and material evidence 
had not been submitted to reopen a claim of entitlement to 
service connection for a low back disorder.  The veteran 
disagreed and this appeal ensued.  

The available service medical records reflect that the 
veteran was referred to a Mental Health Clinic in November 
1975 for complaints that he was feeling nervous and 
depressed.  Mental hygiene records are filed by treating 
facility and date.  To obtain mental hygiene records, the 
dates and places of treatment must be specified.  The place 
of treatment is identified as:  Tuslog Det 47, Incirlik CDI, 
Turkey, and/or Mental Health Clinic, Det 47, APO N.Y. 09289.

In an application dated in August 2002 the veteran reported 
that he was awarded disability benefits from the Social 
Security Administration (SSA) in 1998.  At the time of the 
November 2002 VA examination, he again reported that he was 
receiving disability benefits from the SSA.  The SSA 
determination and the medical records used by SSA in granting 
those benefits should be obtained by the RO.  See Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992).

While the case is in Remand status, the RO should obtain and 
associate with the claims file all outstanding pertinent 
medical treatment records for the appellant's low back and 
psychiatric disorder.

In order to fulfill VA's duty to assist, the appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.  

1.  The RO should request copies of 
mental hygiene records concerning the 
veteran for November 1975 for treatment 
at Tuslog Det 47, Incirlik CDI, Turkey, 
and/or Mental Health Clinic, Det 47, APO 
N.Y. 09289.

2.  The RO should request the veteran to 
identify all health care professionals 
who treated him for low back problems and 
psychiatric symptoms from May 1976 to the 
present time.  The RO should obtain 
records from all sources identified by 
the veteran.

3.  The RO should obtain from the SSA a 
copy of its determination regarding the 
veteran as well as copies of the medical 
records used by SSA in considering his 
claim for SSA benefits.

4.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issues on 
appeal.  If the benefits sought remains 
denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2004) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

